Exhibit 10.2

 

JP ENERGY PARTNERS LP
2014 LONG-TERM INCENTIVE PLAN

 

SECTION 1.                            Purpose of the Plan.

 

This JP Energy Partners LP 2014 Long-Term Incentive Plan (the “Plan”) has been
adopted by JP Energy GP II LLC, a Delaware limited liability company (the
“Company”), the general partner of JP Energy Partners LP, a Delaware limited
partnership (the “Partnership”).  The Plan is intended to promote the interests
of the Partnership and the Company by providing incentive compensation awards
denominated in or based on Units to Employees, Consultants and Directors to
encourage superior performance.  The Plan is also intended to enhance the
ability of the Partnership, the Company and their Affiliates to attract and
retain the services of individuals who are essential for the growth and
profitability of the Partnership, the Company and their Affiliates and to
encourage them to devote their best efforts to advancing the business of the
Partnership, the Company and their Affiliates.

 

SECTION 2.                            Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“ASC Topic 718” means Accounting Standards Codification Topic 718, Compensation
— Stock Compensation, or any successor accounting standard.

 

“Award” means an Option, Restricted Unit, Phantom Unit, DER, Substitute Award,
Unit Appreciation Right, Unit Award or Profits Interest Unit granted under the
Plan.

 

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced and which agreement may include a separate plan, policy,
agreement or other written document.

 

“Board” means the board of directors or board of managers, as the case may be,
of the Company.

 

“Cause” means, unless otherwise set forth in an Award Agreement or other written
agreement between the Company and the applicable Participant, a finding by the
Committee, before or after the Participant’s termination of Service, of: (i) any
material failure by the Participant to perform the Participant’s duties and
responsibilities under any written agreement between the Participant and the
Company or its Affiliate(s); (ii) any act of fraud, embezzlement, theft or
misappropriation by the Participant relating to the Company, the Partnership or
any of their Affiliates; (iii) the Participant’s commission of a felony or a
crime involving moral turpitude; (iv) any gross negligence or intentional
misconduct on the part of the Participant in the conduct of the Participant’s
duties and responsibilities with the Company or any Affiliate(s) of

 

--------------------------------------------------------------------------------


 

the Company or which adversely affects the image, reputation or business of the
Company, the Partnership or their Affiliates; or (v) any material breach by the
Participant of any agreement between the Company or any of its Affiliates, on
the one hand, and the Participant on the other. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Participant and the impact thereof, will be final for all purposes.

 

“Change in Control” means, and shall be deemed to have occurred upon one or more
of the following events:

 

(i)                                     any “person” or “group” within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act, other than the
Company or an Affiliate of the Company (as determined immediately prior to such
event), shall become the beneficial owner, by way of merger, acquisition,
consolidation, recapitalization, reorganization or otherwise, of 50% or more of
the combined voting power of the equity interests in the Company or the
Partnership;

 

(ii)                                  the limited partners of the Partnership
approve, in one or a series of transactions, a plan of complete liquidation of
the Partnership;

 

(iii)                               the sale or other disposition by either the
Company or the Partnership of all or substantially all of the Company’s or the
Partnership’s assets, respectively, in one or more transactions to any Person
other than the Company, the Partnership or an Affiliate of the Company or of the
Partnership; or

 

(iv)                              a transaction resulting in a Person other than
the Company or an Affiliate of the Company (as determined immediately prior to
such event) being the sole general partner of the Partnership.

 

                                                Notwithstanding the foregoing,
if a Change in Control constitutes a payment event with respect to any Award
which provides for the deferral of compensation subject to Section 409A or such
compensation otherwise would be subject to Section 409A, the transaction or
event described in subsection (i), (ii), (iii) or (iv) above with respect to
such Award must also constitute a “change in control event,” as defined in
Treasury Regulation §1.409A-3(i)(5), and as relates to the holder of such Award,
to the extent required to comply with Section 409A.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Board, except that it shall mean such committee of the
Board as may be appointed by the Board to administer the Plan, or as necessary
to comply with applicable legal requirements or listing standards.

 

“Consultant” means an individual who renders consulting services to the Company,
the Partnership or any of their Affiliates.

 

“DER” means a distribution equivalent right, representing a contingent right to
receive an amount in cash, Units, Restricted Units and/or Phantom Units equal in
value to the distributions made by the Partnership with respect to a Unit during
the period such Award is outstanding.

 

2

--------------------------------------------------------------------------------


 

“Director” means a member of the board of directors or board of managers, as the
case may be, of the Company, the Partnership or any of their Affiliates who is
not an Employee or a Consultant (other than in that individual’s capacity as a
Director).

 

“Disability” means, unless otherwise set forth in an Award Agreement or other
written agreement between the Company, the Partnership or one of their
Affiliates and the applicable Participant, as determined by the Committee in its
discretion exercised in good faith, a physical or mental condition of a
Participant that would entitle him or her to payment of disability income
payments under the Company’s, the Partnership’s or one of their Affiliates’
long-term disability insurance policy or plan, as applicable, for employees as
then in effect; or in the event that a Participant is not covered, for whatever
reason, under any such long-term disability insurance policy or plan for
employees of the Company, the Partnership or one of their Affiliates or the
Company, the Partnership or one of their Affiliates does not maintain such a
long-term disability insurance policy, “Disability” means a total and permanent
disability within the meaning of Section 22(e)(3) of the Code; provided,
however, that if a Disability constitutes a payment event with respect to any
Award which provides for the deferral of compensation subject to Section 409A or
such compensation otherwise would be subject to Section 409A, then, to the
extent required to comply with Section 409A, the Participant must also be
considered “disabled” within the meaning of Section 409A(a)(2)(C) of the Code. 
A determination of Disability may be made by a physician selected or approved by
the Committee and, in this respect, Participants shall submit to an examination
by such physician upon request by the Committee.

 

“Employee” means an employee of the Company, the Partnership or any of their
Affiliates.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any given date, the closing sales price on such
date during normal trading hours (or, if there are no reported sales on such
date, on the last date prior to such date on which there were sales) of the
Units on the New York Stock Exchange or, if not listed on such exchange, on any
other national securities exchange on which the Units are listed or on an
inter-dealer quotation system, in any case, as reported in such source as the
Committee shall select.  If there is no regular public trading market for the
Units, the Fair Market Value of the Units shall be determined by the Committee
in good faith and, to the extent applicable, in compliance with the requirements
of Section 409A.

 

“Option” means an option to purchase Units granted pursuant to Section 6(a) of
the Plan.

 

“Other Unit-Based Award” means an award granted pursuant to Section 6(f) of the
Plan.

 

“Participant” means an Employee, Consultant or Director granted an Award under
the Plan and any authorized transferee of such individual.

 

“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.

 

3

--------------------------------------------------------------------------------


 

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

 

“Phantom Unit” means a notional interest granted under the Plan that, to the
extent vested, entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.

 

“Profits Interest Unit” means to the extent authorized by the Partnership
Agreement, an interest in the Partnership that is intended to constitute a
“profits interest” within the meaning of the Code, Treasury Regulations
promulgated thereunder, and any published guidance by the Internal Revenue
Service with respect thereto.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.

 

“Restricted Unit” means a Unit granted pursuant to Section 6(b) of the Plan that
is subject to a Restricted Period.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Section 409A” means Section 409A of the Code and the Treasury Regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be amended or issued after the
Effective Date (as defined in Section 9 below).

 

“Service” means service as an Employee, Consultant or Director.  The Committee,
in its sole discretion, shall determine the effect of all matters and questions
relating to terminations of Service, including, without limitation, the
questions of whether and when a termination of Service occurred and/or resulted
from a discharge for Cause, and all questions of whether particular changes in
status or leaves of absence constitute a termination of Service.  The Committee,
in its sole discretion, subject to the terms of any applicable Award Agreement,
may determine that a termination of Service has not occurred in the event of (a)
a termination where there is simultaneous commencement by the Participant of a
relationship with the Partnership, the Company or any of their Affiliates as an
Employee, Director or Consultant or (b) a termination which results in a
temporary severance of the service relationship.

 

“Substitute Award” means an award granted pursuant to Section 6(g) of the Plan.

 

“Unit” means a Common Unit of the Partnership.

 

“Unit Appreciation Right” or “UAR” means a contingent right that entitles the
holder to receive the excess of the Fair Market Value of a Unit on the exercise
date of the UAR over the exercise price of the UAR.

 

4

--------------------------------------------------------------------------------


 

“Unit Award” means an award granted pursuant to Section 6(d) of the Plan.

 

SECTION 3.                            Administration.

 

(a)                                 The Plan shall be administered by the
Committee, subject to subsection (b) below; provided, however, that in the event
that the Board is not also serving as the Committee, the Board, in its sole
discretion, may at any time and from time to time exercise any and all rights
and duties of the Committee under the Plan.  The governance of the Committee
shall be subject to the charter, if any, of the Committee as approved by the
Board.  Subject to the terms of the Plan and applicable law, and in addition to
other express powers and authorizations conferred on the Committee by the Plan,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards; (iv)
determine the terms and conditions of any Award; (v) determine whether, to what
extent, and under what circumstances Awards may be settled, exercised, canceled,
or forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.  The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or an
Award Agreement in such manner and to such extent as the Committee deems
necessary or appropriate.  Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, the Partnership, any of their
Affiliates, any Participant and any beneficiary of any Participant.

 

(b)                                 To the extent permitted by applicable law
and the rules of any securities exchange on which the Units are listed, quoted
or traded, the Board or Committee may from time to time delegate to a committee
of one or more members of the Board or one or more officers of the Company the
authority to grant or amend Awards or to take other administrative actions
pursuant to Section 3(a); provided, however, that in no event shall an officer
of the Company be delegated the authority to grant awards to, or amend awards
held by, the following individuals: (i) individuals who are subject to Section
16 of the Exchange Act, or (ii) officers of the Company (or Directors) to whom
authority to grant or amend Awards has been delegated hereunder; provided,
further, that any delegation of administrative authority shall only be permitted
to the extent that it is permissible under applicable provisions of the Code and
applicable securities laws and the rules of any securities exchange on which the
Units are listed, quoted or traded.  Any delegation hereunder shall be subject
to such restrictions and limitations as the Board or Committee, as applicable,
specifies at the time of such delegation, and the Board or Committee, as
applicable, may at any time rescind the authority so delegated or appoint a new
delegatee.  At all times, the delegatee appointed under this Section 3(b) shall
serve in such capacity at the pleasure of the Board and the Committee.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.                            Units.

 

(a)                                 Limits on Units Deliverable.  Subject to
adjustment as provided in Section 4(c), the number of Units that may be
delivered with respect to Awards under the Plan is 3,642,700.  If any Award is
forfeited, cancelled, exercised, paid, or otherwise terminates or expires
without the actual delivery of Units pursuant to such Award (for the avoidance
of doubt, the grant of Restricted Units is not a delivery of Units for this
purpose unless and until such Restricted Units vest and any restrictions placed
upon them under the Plan lapse), the Units subject to such Award that are not
actually delivered pursuant to such Award shall again be available for Awards
under the Plan.  To the extent permitted by applicable law and securities
exchange rules, Substitute Awards and Units issued in assumption of, or in
substitution for, any outstanding awards of any entity (including an existing
Affiliate of the Partnership) that is (or whose securities are) acquired in any
form by the Partnership or any Affiliate thereof shall not be counted against
the Units available for issuance pursuant to the Plan.  There shall not be any
limitation on the number of Awards that may be paid in cash.

 

(b)                                 Sources of Units Deliverable Under Awards. 
Any Units delivered pursuant to an Award shall consist, in whole or in part, of
Units acquired in the open market, from the Partnership, any Affiliate thereof
or any other Person, or Units otherwise issuable by the Partnership, or any
combination of the foregoing, as determined by the Committee in its discretion.

 

(c)                                  Anti-dilution Adjustments.

 

                                               
(i)                                     Equity Restructuring.  With respect to
any “equity restructuring” event (within the meaning of ASC Topic 718) that
could result in an additional compensation expense to the Company or the
Partnership pursuant to the provisions of ASC Topic 718 if adjustments to Awards
with respect to such event were discretionary, the Committee shall equitably
adjust the number and type of Units covered by each outstanding Award and the
terms and conditions, including the exercise price and performance criteria (if
any), of such Award to equitably reflect such event and shall adjust the number
and type of Units (or other securities or property) with respect to which Awards
may be granted under the Plan after such event.  With respect to any other
similar event that would not result in an ASC Topic 718 accounting charge if the
adjustment to Awards with respect to such event were subject to discretionary
action, the Committee shall have complete discretion to adjust Awards and the
number and type of Units (or other securities or property) with respect to which
Awards may be granted under the Plan in such manner as it deems appropriate with
respect to such other event.

 

                                               
(ii)                                  Other Changes in Capitalization.  In the
event of any non-cash distribution, Unit split, combination or exchange of
Units, merger, consolidation or distribution (other than normal cash
distributions) of Partnership assets to unitholders, or any other change
affecting the Units of the Partnership, other than an “equity restructuring,”
the Committee may make equitable adjustments, if any, to reflect such change
with respect to (A) the aggregate number and kind of Units that may be issued
under the Plan; (B) the number and kind of Units (or other securities or
property) subject to outstanding Awards; (C) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or

 

6

--------------------------------------------------------------------------------


 

criteria with respect thereto); and (D) the grant or exercise price per Unit for
any outstanding Awards under the Plan.

 

SECTION 5.                            Eligibility.

 

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

 

SECTION 6.                            Awards.

 

(a)                                 Options and UARs.  The Committee shall have
the authority to determine the Employees, Consultants and Directors to whom
Options and/or UARs shall be granted, the number of Units to be covered by each
Option or UAR, the exercise price therefor, the Restricted Period and other
conditions and limitations applicable to the exercise of the Option or UAR,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.  Options which are intended to comply with Treasury
Regulation Section 1.409A-1(b)(5)(i)(A) and UARs which are intended to comply
with Treasury Regulation Section 1.409A-1(b)(5)(i)(B) or, in each case, any
successor regulation, may be granted only if the requirements of Treasury
Regulation Section 1.409A-1(b)(5)(iii), or any successor regulation, are
satisfied.  Options and UARs that are otherwise exempt from or compliant with
Section 409A may be granted to any eligible Employee, Consultant or Director.

 

(i)                                     Exercise Price.  The exercise price per
Unit purchasable under an Option or subject to a UAR shall be determined by the
Committee at the time the Option or UAR is granted but, except with respect to a
Substitute Award, may not be less than the Fair Market Value of a Unit as of the
date of grant of the Option or UAR.

 

(ii)                                  Time and Method of Exercise.  The
Committee shall determine the exercise terms and any applicable Restricted
Period with respect to an Option or UAR, which may include, without limitation,
provisions for accelerated vesting upon the achievement of specified performance
goals and/or other events, and the method or methods by which payment of the
exercise price with respect to an Option or UAR may be made or deemed to have
been made, which may include, without limitation, cash, check acceptable to the
Company, withholding Units having a Fair Market Value on the exercise date equal
to the relevant exercise price from the Award, a “cashless” exercise through
procedures approved by the Company, or any combination of the foregoing methods.

 

(iii)                               Exercise of Options and UARs on Termination
of Service.  Each Option and UAR Award Agreement shall set forth the extent to
which the Participant shall have the right to exercise the Option or UAR
following a termination of the Participant’s Service.  Unless otherwise
determined by the Committee, if the Participant’s Service is terminated for
Cause, the Participant’s right to exercise the Option or UAR shall terminate as
of the start of business on the effective date of the Participant’s
termination.  Unless otherwise determined by the Committee, to the extent the
Option or UAR is not

 

7

--------------------------------------------------------------------------------


 

vested and exercisable as of the termination of Service, the Option or UAR shall
terminate when the Participant’s Service terminates.

 

(iv)                              Term of Options and UARs.  The term of each
Option and UAR shall be stated in the Award Agreement, provided, that the term
shall be no more than ten (10) years from the date of grant thereof.

 

(b)                                 Restricted Units and Phantom Units.  The
Committee shall have the authority to determine the Employees, Consultants and
Directors to whom Restricted Units and/or Phantom Units shall be granted, the
number of Restricted Units or Phantom Units to be granted to each such
Participant, the applicable Restricted Period, the conditions under which the
Restricted Units or Phantom Units may become vested or forfeited and such other
terms and conditions, including, without limitation, restrictions on
transferability, as the Committee may establish with respect to such Awards.

 

(i)                                     Payment of Phantom Units.  The Committee
shall specify, or permit the Participant to elect in accordance with the
requirements of Section 409A, the conditions and dates or events upon which the
cash or Units underlying an award of Phantom Units shall be issued, which dates
or events shall not be earlier than the date on which the Phantom Units vest and
become nonforfeitable and which conditions and dates or events shall be subject
to compliance with Section 409A (unless the Phantom Units are exempt therefrom).

 

(ii)                                  Vesting of Restricted Units.  Upon or as
soon as reasonably practicable following the vesting of each Restricted Unit,
subject to satisfying the tax withholding obligations of Section 8(b), the
Participant shall be entitled to have the restrictions removed from his or her
Unit certificate (or book-entry account, as applicable) so that the Participant
then holds an unrestricted Unit.

 

(c)                                  DERs.  The Committee shall have the
authority to determine the Employees, Consultants and/or Directors to whom DERs
are granted, whether such DERs are tandem or separate Awards, whether the DERs
shall be paid directly to the Participant, be credited to a bookkeeping account
(with or without interest in the discretion of the Committee), any vesting
restrictions and payment provisions applicable to the DERs, and such other
provisions or restrictions as determined by the Committee in its discretion, all
of which shall be specified in the applicable Award Agreements.  Distributions
in respect of DERs shall be credited as of the distribution dates during the
period between the date an Award is granted to a Participant and the date such
Award vests, is exercised, is distributed or expires, as determined by the
Committee.  Such DERs shall be converted to cash, Units, Restricted Units and/or
Phantom Units by such formula and at such time and subject to such limitations
as may be determined by the Committee.  Tandem DERs may be subject to the same
or different vesting restrictions as the tandem Award, or be subject to such
other provisions or restrictions as determined by the Committee in its
discretion. Notwithstanding the foregoing, DERs shall only be paid in a manner
that is either exempt from or in compliance with Section 409A.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Unit Awards.  Awards of Units may be granted
under the Plan (i) to such Employees, Consultants and/or Directors and in such
amounts as the Committee, in its discretion, may select, and (ii) subject to
such other terms and conditions, including, without limitation, restrictions on
transferability, as the Committee may establish with respect to such Awards.

 

(e)                                  Profits Interest Units.  Any Award
consisting of Profits Interest Units may be granted to an Employee, Consultant
or Director for the performance of services to or for the benefit of the
Partnership (i) in the Participant’s capacity as a partner of the Partnership,
(ii) in anticipation of the Participant becoming a partner of the Partnership,
or (iii) as otherwise determined by the Committee.  At the time of grant, the
Committee shall specify the date or dates on which the Profits Interest Units
shall vest and become nonforfeitable, and may specify such conditions to vesting
as it deems appropriate.  Profits Interest Units shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose.

 

(f)                                   Other Unit-Based Awards.  Other Unit-Based
Awards may be granted under the Plan to such Employees, Consultants and/or
Directors as the Committee, in its discretion, may select.  An Other Unit-Based
Award shall be an award denominated or payable in, valued in or otherwise based
on or related to Units, in whole or in part.  The Committee shall determine the
terms and conditions of any Other Unit-Based Award.  Upon vesting, an Other
Unit-Based Award may be paid in cash, Units (including Restricted Units) or any
combination thereof as provided in the Award Agreement.

 

(g)                                  Substitute Awards.  Awards may be granted
under the Plan in substitution of similar awards held by individuals who are or
who become Employees, Consultants or Directors in connection with a merger,
consolidation or acquisition by the Partnership or an Affiliate of another
entity or the securities or assets of another entity (including in connection
with the acquisition by the Partnership or one of its Affiliates of additional
securities of an entity that is an existing Affiliate of the Partnership).  Such
Substitute Awards that are Options or UARs may have exercise prices less than
the Fair Market Value of a Unit on the date of the substitution if such
substitution complies with Section 409A and other applicable laws and securities
exchange rules.

 

(h)                                 General.

 

(i)                                     Award Agreements. Each Award shall be
evidenced in writing in an Award Agreement that shall reflect any vesting
conditions or restrictions imposed by the Committee covering a period of time
specified by the Committee and shall also contain such other terms, conditions
and limitations as shall be determined by the Committee in its sole discretion.
Where signature or electronic acceptance of the Award Agreement by the
Participant is required, any such Awards for which the Award Agreement is not
signed or electronically accepted shall be forfeited.

 

(ii)                                  Forfeitures.  Except as otherwise provided
in the terms of an Award Agreement, upon termination of a Participant’s Service
for any reason during an applicable Restricted Period, all outstanding, unvested
Awards held by such Participant

 

9

--------------------------------------------------------------------------------


 

shall be automatically forfeited by the Participant.  Notwithstanding the
immediately preceding sentence, the Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to any such Award; provided, that
any such waiver shall be effective only to the extent that such waiver will not
cause (i) any Award intended to satisfy the requirements of Section 409A to fail
to satisfy such requirements or (ii) any Award intended to be exempt from
Section 409A to become subject to and to fail to satisfy such requirements.

 

(iii)                               Awards May Be Granted Separately or
Together.  Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
granted under the Plan or any award granted under any other plan of the Company
or any Affiliate.  Awards granted in addition to or in tandem with other Awards
or awards granted under any other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

 

(iv)                              Limits on Transfer of Awards.

 

(A)                               Except as provided in paragraph (C) below,
each Option and UAR shall be exercisable only by the Participant (or the
Participant’s legal representative in the case of the Participant’s Disability
or incapacitation) during the Participant’s lifetime, or by the person to whom
the Participant’s rights shall pass by will or the laws of descent and
distribution.

 

(B)                               Except as provided in paragraph (C) below, no
Award and no right under any such Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company, the Partnership or any Affiliate.

 

(C)                               The Committee may provide in an Award
Agreement or in its discretion that an Award may, on such terms and conditions
as the Committee may from time to time establish, be transferred by a
Participant without consideration to any “family member” of the Participant, as
defined in the instructions to use of the Form S-8 Registration Statement under
the Securities Act, as applicable, or any other transferee specifically approved
by the Committee after taking into account any state, federal, local or foreign
tax and securities laws applicable to transferable Awards.  In addition, vested
Units may be transferred to the extent permitted by the Partnership Agreement
and not otherwise prohibited by the Award Agreement or any other agreement or
policy restricting the transfer of such Units.

 

(v)                                 Term of Awards.  Subject to
Section 6(a)(iv) above, the term of each Award, if any, shall be for such period
as may be determined by the Committee.

 

10

--------------------------------------------------------------------------------


 

(vi)                              Unit Certificates.  Unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, neither the Company nor the Partnership shall deliver to any
Participant certificates evidencing Units issued in connection with any Award
and instead such Units shall be recorded in the books of the Partnership (or, as
applicable, its transfer agent or equity plan administrator).  All certificates
for Units or other securities of the Partnership delivered under the Plan and
all Units issued pursuant to book entry procedures pursuant to any Award or the
exercise thereof shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and/or other requirements of the SEC, any securities exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be inscribed
on any such certificates or book entry to make appropriate reference to such
restrictions.

 

(vii)                           Consideration for Grants.  To the extent
permitted by applicable law, Awards may be granted for such consideration,
including services, as the Committee shall determine.

 

(viii)                        Delivery of Units or other Securities and Payment
by Participant of Consideration.  Notwithstanding anything in the Plan or any
Award Agreement to the contrary, subject to compliance with Section 409A, the
Company shall not be required to issue or deliver any certificates or make any
book entries evidencing Units pursuant to the exercise or vesting of any Award,
unless and until the Board or the Committee has determined, with advice of
counsel, that the issuance of such Units is in compliance with all applicable
laws, regulations of governmental authorities and, if applicable, the
requirements of any securities exchange on which the Units are listed or traded,
and the Units are covered by an effective registration statement or applicable
exemption from registration.  In addition to the terms and conditions provided
herein, the Board or the Committee may require that a Participant make such
reasonable covenants, agreements, and representations as the Board or the
Committee, in its discretion, deems advisable in order to comply with any such
laws, regulations, or requirements.  Without limiting the generality of the
foregoing, the delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain or deliver Units
pursuant to such Award without violating applicable law or the applicable
rules or regulations of any governmental agency or authority or securities
exchange.  No Units or other securities shall be delivered pursuant to any Award
until payment in full of any amount required to be paid pursuant to the Plan or
the applicable Award Agreement (including, without limitation, any exercise
price or tax withholding) is received by the Company.

 

SECTION 7.                            Amendment and Termination; Certain
Transactions.

 

Except to the extent prohibited by applicable law:

 

(a)                                 Amendments to the Plan.  Except as required
by applicable law or the rules of the principal securities exchange, if any, on
which the Units are traded and subject to Section 7(b) 

 

11

--------------------------------------------------------------------------------


 

below, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner at any time for any reason or for no reason
without the consent of any partner, Participant, other holder or beneficiary of
an Award, or any other Person.  The Board shall obtain securityholder approval
of any Plan amendment to the extent necessary to comply with applicable law or
securities exchange listing standards or rules.

 

(b)                                 Amendments to Awards.  Subject to
Section 7(a) above, the Committee may waive any conditions or rights under,
amend any terms of, or alter any Award theretofore granted, provided that no
change, other than pursuant to Section 7(c) below, in any Award shall materially
reduce the rights or benefits of a Participant with respect to an Award without
the consent of such Participant.

 

(c)                                  Actions Upon the Occurrence of Certain
Events.  Upon the occurrence of a Change in Control, any transaction or event
described in Section 4(c) above, any change in applicable laws or regulations
affecting the Plan or Awards hereunder, or any change in accounting principles
affecting the financial statements of the Company or the Partnership, the
Committee, in its sole discretion, without the consent of any Participant or
holder of an Award, and on such terms and conditions as it deems appropriate,
which need not be uniform with respect to all Participants or all Awards, may
take any one or more of the following actions:

 

(i)                                     provide for either (A) the termination
of any Award in exchange for a payment in an amount, if any, equal to the amount
that would have been attained upon the exercise of such Award or realization of
the Participant’s rights under such Award (and, for the avoidance of doubt, if
as of the date of the occurrence of such transaction or event, the Committee
determines in good faith that no amount would have been payable upon the
exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Committee in its
sole discretion having an aggregate value not exceeding the amount that could
have been attained upon the exercise of such Award or realization of the
Participant’s rights had such Award been currently exercisable or payable or
fully vested;

 

(ii)                                  provide that such Award be assumed by the
successor or survivor entity, or a parent or subsidiary thereof, or be exchanged
for similar options, rights or awards covering the equity of the successor or
survivor, or a parent or subsidiary thereof, with appropriate adjustments as to
the number and kind of equity interests and prices;

 

(iii)                               make adjustments in the number and type of
Units (or other securities or property) subject to outstanding Awards, the
number and kind of outstanding Awards, the terms and conditions of (including
the exercise price), and/or the vesting and performance criteria included in,
outstanding Awards;

 

(iv)                              provide that such Award shall vest or become
exercisable or payable, notwithstanding anything to the contrary in the Plan or
the applicable Award Agreement; and

 

12

--------------------------------------------------------------------------------


 

(v)                                 provide that the Award cannot be exercised
or become payable after such event and shall terminate upon such event.

 

Notwithstanding the foregoing, (i) with respect to an above event that
constitutes an “equity restructuring” that would be subject to a compensation
expense pursuant to ASC Topic 718, the provisions in Section 4(c) above shall
control to the extent they are in conflict with the discretionary provisions of
this Section 7, provided, however, that nothing in this Section 7(c) or
Section 4(c) above shall be construed as providing any Participant or any
beneficiary of an Award any rights with respect to the “time value,” “economic
opportunity” or “intrinsic value” of an Award or limiting in any manner the
Committee’s actions that may be taken with respect to an Award as set forth in
this Section 7 or in Section 4(c) above; and (ii) no action shall be taken under
this Section 7 which shall cause an Award to result in taxation under
Section 409A, to the extent applicable to such Award.

 

SECTION 8.                            General Provisions.

 

(a)                                 No Rights to Award.  No Person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants, including the treatment upon
termination of Service or pursuant to Section 7(c).  The terms and conditions of
Awards need not be the same with respect to each recipient.

 

(b)                                 Tax Withholding.  Unless other arrangements
have been made that are acceptable to the Company, the Company or any Affiliate
thereof is authorized to deduct or withhold, or cause to be deducted or
withheld, from any Award, from any payment due or transfer made under any Award,
or from any compensation or other amount owing to a Participant the amount (in
cash or Units, including Units that would otherwise be issued pursuant to such
Award or other property) of any applicable taxes payable in respect of an Award,
including its grant, its exercise, the lapse of restrictions thereon, or any
payment or transfer thereunder or under the Plan, and to take such other action
as may be necessary in the opinion of the Company to satisfy its withholding
obligations for the payment of such taxes.  In the event that Units that would
otherwise be issued pursuant to an Award are used to satisfy such withholding
obligations, the number of Units which may be so withheld or surrendered shall
be limited to the number of Units which have a Fair Market Value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.

 

(c)                                  No Right to Employment or Services.  The
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ of the Company, the Partnership or any of their
Affiliates, or to continue to serve as a Consultant or a Director, as
applicable.  Furthermore, the Company, the Partnership and/or an Affiliate
thereof may at any time dismiss a Participant from employment or consulting free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award Agreement or other written agreement between any
such entity and the Participant.

 

13

--------------------------------------------------------------------------------


 

(d)                                 No Rights as Unitholder.  Except as
otherwise provided herein, a Participant shall have none of the rights of a
unitholder with respect to Units covered by any Award unless and until the
Participant becomes the record owner of such Units.

 

(e)                                  Section 409A.  To the extent that the
Committee determines that any Award granted under the Plan is subject to
Section 409A, the Award Agreement evidencing such Award shall be drafted with
the intention to include the terms and conditions required by Section 409A.  To
the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A.  Notwithstanding any provision of the Plan to the
contrary, in the event that following the Effective Date (as defined in
Section 9 below), the Committee determines that any Award may be subject to
Section 409A, the Committee may adopt such amendments to the Plan and the
applicable Award Agreement, adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), and/or take any
other actions that the Committee determines are necessary or appropriate to
preserve the intended tax treatment of the Award, including without limitation,
actions intended to (i) exempt the Award from Section 409A, or (ii) comply with
the requirements of Section 409A; provided, however, that nothing herein shall
create any obligation on the part of the Committee, the Partnership, the Company
or any of their Affiliates to adopt any such amendment, policy or procedure or
take any such other action, nor shall the Committee, the Partnership, the
Company or any of their Affiliates have any liability for failing to do so.  If
any termination of Service constitutes a payment event with respect to any Award
which provides for the deferral of compensation and is subject to Section 409A,
such termination of Service must also constitute a “separation from service”
within the meaning of Section 409A.  Notwithstanding any provision in the Plan
to the contrary, the time of payment with respect to any Award that is subject
to Section 409A shall not be accelerated, except as permitted under Treasury
Regulation Section 1.409A-3(j)(4).  Notwithstanding any provision of this Plan
to the contrary, if a Participant is a “specified employee” within the meaning
of Section 409A as of the date of such Participant’s termination of Service and
the Company determines that immediate payment of any amounts or benefits under
this Plan would cause a violation of Section 409A, then any amounts or benefits
which are payable under this Plan upon the Participant’s “separation from
service” within the meaning of Section 409A that: (i) are subject to the
provisions of Section 409A; (ii) are not otherwise exempt under Section 409A;
and (iii) would otherwise be payable during the first six-month period following
such separation from service, shall be paid, without interest, on the first
business day following the earlier of: (1) the date that is six months and one
day following the date of termination; or (2) the date of the Participant’s
death.  Each payment or amount due to a Participant under this Plan shall be
considered a separate payment, and a Participant’s entitlement to a series of
payments under this Plan is to be treated as an entitlement to a series of
separate payments.

 

(f)                                   Lock-Up Agreement.  Each Participant shall
agree, if so requested by the Company or the Partnership and any underwriter in
connection with any public offering of securities of the Partnership or any
Affiliate, not to directly or indirectly offer, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of or otherwise dispose of or transfer
any Units held by it for such period, not to exceed one hundred eighty (180)
days following the effective date of the relevant registration statement filed
under the Securities Act in connection with such public offering, as such
underwriter shall specify reasonably and in good faith.  The Company or the

 

14

--------------------------------------------------------------------------------


 

Partnership may impose stop-transfer instructions with respect to securities
subject to the foregoing restrictions until the end of such 180-day period. 
Notwithstanding the foregoing, the 180-day period may be extended for up to such
number of additional days as is deemed necessary by such underwriter or the
Company or Partnership to continue coverage by research analysts in accordance
with FINRA Rule 2711 or any successor rule.

 

(g)                              Compliance with Laws.  The Plan, the granting
and vesting of Awards under the Plan and the issuance and delivery of Units and
the payment of money under the Plan or under Awards granted or awarded hereunder
are subject to compliance with all applicable federal, state, local and foreign
laws, rules and regulations (including but not limited to state, federal and
foreign securities law and margin requirements), the rules of any securities
exchange or automated quotation system on which the Units are listed, quoted or
traded, and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company or the Partnership,
be necessary or advisable in connection therewith.  Any securities delivered
under the Plan shall be subject to such restrictions, and the Person acquiring
such securities shall, if requested by the Company or the Partnership, provide
such assurances and representations to the Company or the Partnership as the
Company or the Partnership may deem necessary or desirable to assure compliance
with all applicable legal requirements.  To the extent permitted by applicable
law, the Plan and Awards granted or awarded hereunder shall be deemed amended to
the extent necessary to conform to such laws, rules and regulations.  In the
event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Committee may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such Participant to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy.  The Committee may also impose
conditions on the grant, issuance, exercise, vesting, settlement or retention of
Awards in order to comply with such foreign law and/or to minimize the Company’s
or the Partnership’s obligations with respect to tax equalization for
Participants employed outside their home country.

 

(h)                                 Governing Law.  The validity, construction,
and effect of the Plan and any rules and regulations relating to the Plan shall
be determined in accordance with the laws of the State of Delaware without
regard to its conflicts of laws principles.

 

(i)                                     Severability.  If any provision of the
Plan or any Award is or becomes, or is deemed to be, invalid, illegal, or
unenforceable in any jurisdiction or as to any Person or Award, or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable law or, if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award and the remainder of the Plan and any such Award shall remain in full
force and effect.

 

(j)                                    Other Laws.  The Committee may refuse to
issue or transfer any Units or other consideration under an Award if, in its
sole discretion, it determines that the issuance or transfer of such Units or
such other consideration might violate any applicable law or regulation, the
rules of the principal securities exchange on which the Units are then traded,
or entitle the Partnership or an Affiliate to recover the same under
Section 16(b) of the Exchange Act, and any

 

15

--------------------------------------------------------------------------------


 

payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

 

(k)                                 No Trust or Fund Created.  Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company, the Partnership or any
of their Affiliates, on the one hand, and a Participant or any other Person, on
the other hand.  To the extent that any Person acquires a right to receive
payments pursuant to an Award, such right shall be no greater than the right of
any general unsecured creditor of the Partnership or any participating Affiliate
of the Partnership.

 

(l)                                     No Fractional Units.  No fractional
Units shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional Units or whether such
fractional Units or any rights thereto shall be canceled, terminated, or
otherwise eliminated.

 

(m)                             Headings.  Headings are given to the Sections
and subsections of the Plan solely as a convenience to facilitate reference. 
Such headings shall not be deemed in any way material or relevant to the
construction or interpretation of the Plan or any provision hereof.

 

(n)                             No Guarantee of Tax Consequences.  None of the
Board, the Committee, the Company or the Partnership provides or has provided
any tax advice to any Participant or any other Person or makes or has made any
assurance, commitment or guarantee that any federal, state, local or other tax
treatment will (or will not) apply or be available to any Participant or other
Person and assumes no liability with respect to any tax or associated
liabilities to which any Participant or other Person may be subject.

 

(o)                                 Clawback.  To the extent required by
applicable law or any applicable securities exchange listing standards, or as
otherwise determined by the Committee, Awards and amounts paid or payable
pursuant to or with respect to Awards shall be subject to the provisions of any
clawback policy implemented by the Company or the Partnership, which clawback
policy may provide for forfeiture, repurchase and/or recoupment of Awards and
amounts paid or payable pursuant to or with respect to Awards.  Notwithstanding
any provision of this Plan or any Award Agreement to the contrary, the Company
and the Partnership reserve the right, without the consent of any Participant,
to adopt any such clawback policies and procedures, including such policies and
procedures applicable to this Plan or any Award Agreement with retroactive
effect.

 

(p)                                 Unit Retention Policy.  The Committee may
provide in its sole and absolute discretion, subject to applicable law, that any
Units received by a Participant in connection with an Award granted hereunder
shall be subject to a unit ownership, unit retention or other policy restricting
the sale or transfer of units, as the Committee may determine to adopt, amend or
terminate in its sole discretion from time to time.

 

(q)                                 Limitation of Liability. No member of the
Board or the Committee or Employee to whom the Board or the Committee has
delegated authority in accordance with the provisions of Section 3 of this Plan
shall be liable for anything done or omitted to be done by him or her by

 

16

--------------------------------------------------------------------------------


 

any member of the Board or the Committee or by any Employee in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.

 

(r)                                    Facility Payment.  Any amounts payable
hereunder to any Person under legal disability or who, in the judgment of the
Committee, is unable to manage properly his or her financial affairs, may be
paid to the legal representative of such Person, or may be applied for the
benefit of such Person in any manner that the Committee may select, and the
Partnership, the Company and all of their Affiliates shall be relieved of any
further liability for payment of such amounts.

 

SECTION 9.                            Term of the Plan.

 

The Plan shall be effective on the date on which the Plan is adopted by the
Board (the “Effective Date”) and shall continue until the date terminated by the
Board.  However, any Award granted prior to such termination, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.  The Plan shall, within twelve (12)
months after the date of the Board’s initial adoption of the Plan, be submitted
for approval by a majority of the outstanding Units of the Partnership entitled
to vote.

 

17

--------------------------------------------------------------------------------